GREENBAUM, J.
Chapter 254 of the Laws of 1912 was evidently designed, not only to provide for the discharge of a mortgage without its production upon compliance with certain requisites, but also to enable one to procure a cancellation of record of a mortgage in a case where no satisfaction or certificate of discharge can be produced, and where the party seeking the cancellation is prepared to pay the amount due on the mortgage or establishes that the mortgage debt has been paid. Under the act, if the personal representative of the mortgagee has been cited upon the application, the court would have power, in a proper case, to direct the cancellation. In the present case the mortgagee was a trustee who has since died.
The executor of the trustee, however, is before the court, and since it satisfactorily appears that this mortgage has been satisfied its cancellation of record will be ordered.